NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CHARICE NICHOLE JONES,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1401
                                         )
DEPARTMENT OF REVENUE, o/b/o             )
TIMOTHY PAUL ADAMS,                      )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 17, 2018.

Appeal from an Administrative Order of
the Department of Revenue.

Charice Nichole Jones, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.